Title: From William Stephens Smith to Jonathan Trumbull, Jr., 16 October 1782
From: Smith, William Stephens
To: Trumbull, Jonathan, Jr.


                  
                     Sir.
                     Verplanks Point 16th Octr 1782
                  
                  Agreable to his Excellency’s request, I have inform’d myself as fully as possible respecting the Character of Chelmer & find that in 78. he was attached to Colo. Laridier the Enginier at West Point, that according to his own account, he was a deserter from the Convention Troops, a Scotchman by birth Educated at Paris, he appear’d a man of address, and his manners superior to his station.  
                  From some Circumstances that mark’d his Character, during his service at the post, he appear’d to be a finish’d Villian; which opinion the account he gives of himself seems fully to justify & places him in such a suspicious point of view, that he may be consider’d as a spy, or a Deserter, his general Conduct and abilities justifying the former, & the latter can be fully supported, by proving, that he received pay in our service, & deserted to the Enemy. I am Sir Your most Obedt Humble Servt
                  
                     W.S. Smith Lt Colo. &c.
                     
                  
               